         CASE 0:21-cv-00413-PAM-HB Doc. 53 Filed 04/19/21 Page 1 of 12




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Lamplighter Village Apartments                                  Civ. No. 21-413 (PAM/HB)
LLP; 1023 Grand Avenue LLC;
1708 and 1712 Grand Avenue LLC;
1947 Grand Avenue LLC; 231
Dayton Avenue LLC; 707 and 711
Grand Avenue LLC; Alton-SHN,
LLC; Alton-NFLP, LLC; Alton-
HRG, LLC; Highland Ridge, LLLP;
Lucas Goring; Madison LLC;
Minnehaha Avenue Apartments,
LLC; Oaks Union Depot LLC;
Oxford Apartments LLC; Plaza,
LLLP; Rockwood Place, LP;
Wellington-NFLP, LLC; Wellington-
PFP, LLC; Wellington-SHN, LLC;
Woodstone Limited Partnership;
and Yea Thao;

                             Plaintiffs,

v.                                                       MEMORANDUM AND ORDER

City of St. Paul,

                             Defendant.


       This matter is before the Court on Plaintiffs’ Motion for a Preliminary Injunction.

(Docket No. 27.) For the following reasons, the Motion is granted.

BACKGROUND

        Plaintiffs are 19 rental property owners in the City of St. Paul. On July 8, 2020, the

St. Paul City Council enacted an ordinance granting extensive protections to tenants and

governing how landlords conduct their business. Ord 20-14 § 193. The ordinance took

effect on March 1, 2021.
         CASE 0:21-cv-00413-PAM-HB Doc. 53 Filed 04/19/21 Page 2 of 12




A.     The Ordinance

       The ordinance requires landlords to employ certain screening criteria and constrains

both their ability to sell their property and to terminate leases, and includes various other

restrictions.

       1.       Screening Criteria

       The ordinance prohibits landlords in the City of St. Paul from considering factors

such as vacated or expunged convictions, id. §193.04(b)(1)(c); misdemeanor convictions

for which the date of sentencing is more than three years old, id. § 193.04(b)(1)(h); and

certain felony convictions for which the dates of sentencing are more than a certain number

of years old, id. § 193.04(b)(1)(i)-(j). The screening-criteria subsection also provides that

a landlord cannot decline to rent to a tenant solely because of that tenant’s credit history,

although “a landlord may use credit report information to the extent the report demonstrates

a failure to pay rent or utility bills.” Id. §193.04(b)(2)(a). Finally, this subsection prohibits

landlords from considering certain rental history and from refusing to rent to individuals

with income less than two-and-a-half times the rent if the prospective tenant “can

demonstrate a history of successful rent payment with the same or lower ratio of income to

rent.” Id. § 193.04(b)(3)(d).

       2.       Security Deposits

       The security-deposit subsection limits landlords from requiring more than one

month’s rent as a security deposit. Id. § 193.03(a). However, landlords may require one

month’s prepaid rent, id. § 193.03(b), and collect one additional month’s rent if the

applicant would otherwise be disqualified based on the ordinance’s screening criteria. Id.

                                               2
        CASE 0:21-cv-00413-PAM-HB Doc. 53 Filed 04/19/21 Page 3 of 12




§ 193.04(d).

       3.      Just-Cause Notice

       The ordinance permits a tenant to extend a lease in perpetuity, unless a landlord “can

prove in court that Just Cause exists.” Id. § 193.05(b). For the purpose of this Motion,

“just cause” consists only of on non-payment of rent, after the opportunity to cure the

deficiency; late payment for five out of twelve consecutive months; or material non-

compliance with the lease, after notice the opportunity to cure the deficiency.

       4.      Advance Notice of Sale and Ownership Change

       This subsection requires that owners seeking to sell their property provide written

notification to the Director of the Department of Planning and Economic Development and

all tenants at least 90 days before the property is available for sale, and mandates specific

language that owners must use to communicate that notice. Id. § 193.06. Additionally, a

new owner has 30 days to provide all tenants with written notification of any ownership

change. Id. § 193.08.

       5.      Penalties

       A violation of the ordinance is punishable by a fine, adverse rental-license action,

and criminal prosecution. Id. § 193.09(a). If a landlord terminates a lease without meeting

the ordinance’s requirements for doing so, the landlord may be liable in a civil suit for

“damages equal to Relocation Assistance under Sec. 193.07(b) 1, costs of suit or arbitration,



1
  Relocation assistance consists of a payment “equal to three times the rental house
affordability limit at sixty (60) percent of the Area Median Income for the Twin Cities
metro area as published by the Metropolitan Council.” Id. § 193.01(12).
                                             3
        CASE 0:21-cv-00413-PAM-HB Doc. 53 Filed 04/19/21 Page 4 of 12




and reasonable attorney’s fees.” Id. § 193.09(b). Tenants “may seek redress in any court

of competent jurisdiction” to enforce the ordinance. Id.

B.     Plaintiffs’ Claims

       Plaintiffs contend that the ordinance violates their rights under the United States and

Minnesota Constitutions. Specifically, they claim that the ordinance operates as a taking,

deprives them of their right to substantive and procedural due process, constitutes

compelled speech in violation of the First Amendment, impairs their contractual

relationships, and is void for vagueness. They seek a preliminary injunction for the alleged

violations of the Takings Clause and substantive due process.

DISCUSSION

       A preliminary injunction is “an extraordinary remedy that may only be awarded

upon a clear showing that the plaintiff is entitled to such relief.” Winter v. Natural Res.

Def. Council, Inc., 555 U.S. 7, 22 (2008). When deciding whether to issue a preliminary

injunction, courts consider four factors: (1) the threat of irreparable harm to the movant;

(2) the balance of harm the injunction would have on the movant and the opposing party;

(3) the probability that the movant will succeed on the merits; and (4) the public interest.

Dataphase Sys., Inc. v. CL Sys., Inc., 640 F.2d 109, 113 (8th Cir. 1981). While no factor

is dispositive, “the absence of a likelihood of success on the merits strongly suggests that

preliminary injunctive relief should be denied.” Barrett v. Claycomb, 705 F.3d 315, 320

(8th Cir. 2013).




                                              4
         CASE 0:21-cv-00413-PAM-HB Doc. 53 Filed 04/19/21 Page 5 of 12




A.      Likelihood of Success on the Merits

        To demonstrate a likelihood of success on the merits of their claims, Plaintiffs must

establish that they have a “fair chance of prevailing” on those claims. Planned Parenthood

of Minn., N. Dak., S. Dak. v. Rounds, 530 F.3d 724, 732 (8th Cir. 2008) (en banc). This

standard does not require “the party seeking relief [to] show ‘a greater than fifty percent

likelihood that [it] will prevail on the merits.’” Id. at 731 (quoting Dataphase, 640 F.2d at

113).    And if the other three factors “strongly favor[] the moving party,” then “a

preliminary injunction may issue if movant has raised questions so serious and difficult as

to call for more deliberate investigation.” Dataphase, 640 F.2d at 113.

        1.     Takings

        Both the federal and Minnesota constitutions prohibit the government from taking

property “for public use, without just compensation.”            U.S. Const. Amend. V.

“[G]overnment regulation of private property may, in some instances, be so onerous that

its effect is tantamount to a direct appropriation or ouster.” Lingle v. Chevron U.S.A. Inc.,

544 U.S. 528, 537 (2005). However, “government regulation—by definition—involves

the adjustment of rights for the public good.” Andrus v. Allard, 444 U.S. 51, 65 (1979).

Thus, the Supreme Court has “stake[d] out two categories of regulatory action that

generally will be deemed per se takings for Fifth Amendment purposes.” Lingle, 544 U.S.

at 538. The first category involves a “permanent physical invasion” of property, no matter

how minor. Id. The second “applies to regulations that completely deprive an owner of

‘all economically beneficial us[e]’ of her property.” Id. (quoting Lucas v. South Carolina

Coastal Council, 505 U.S. 1003 1019 (1992) (emphasis in Lucas)).

                                              5
        CASE 0:21-cv-00413-PAM-HB Doc. 53 Filed 04/19/21 Page 6 of 12




       Plaintiffs emphasize the permanent-physical-invasion category. “[A] permanent

physical occupation authorized by government is a taking without regard to the public

interests that it may serve.” Loretto v. Teleprompter Manhattan CATV Corp., 458 U.S.

419, 426 (1982). Plaintiffs argue that the ordinance interferes with their right to exclude

others, which they maintain is “perhaps the most fundamental of all property interests.”

Lingle, 544 U.S. at 539. Before the ordinance went into effect, every Plaintiff applied

more rigorous screening criteria than that which the ordinance dictates. (Pls.’ Supp. Mem.

(Docket No. 29) at 14.) Therefore, the ordinance mandates that owners rent to tenants

whom they would otherwise reject for concerns regarding potential default, property

damage, or safety of tenants and other individuals on the property. Moreover, Plaintiffs

argue that the ordinance’s creation of tenants’ right to renew their leases in perpetuity,

absent narrow just-cause circumstances, constitutes a permanent physical invasion of their

property.

       While Defendant asserts that the ordinance does not interfere with an owner’s ability

to evict tenants, Defendant overlooks the significant restrictions that the ordinance places

on landlords. Plaintiffs explain that they often prefer to simply not renew a lease rather

than evict a tenant, but the ordinance requires that they pursue an expensive and drawn-out

eviction process to end a tenancy absent a just-cause exception. (Pls.’ Supp. Mem. at 7,

17.)

       The Takings Clause’s purpose is “to bar Government from forcing some people

alone to bear public burdens which, in all fairness and justice, should be borne by the public

as a whole.” Armstrong v. United States, 364 U.S. 40, 49 (1960). Plaintiffs claim that the

                                              6
         CASE 0:21-cv-00413-PAM-HB Doc. 53 Filed 04/19/21 Page 7 of 12




ordinance operates as a per se taking because it singles out private landlords “to address a

perceived, though vaguely identified, societal problem” related to housing needs. (Pls.’

Supp. Mem. at 16.) The Court agrees. Plaintiffs have demonstrated a possible likelihood

that they will succeed on the merits of their per se takings claim. See Planned Parenthood

of Minn., 530 F.3d at 731-32.

       To determine whether the ordinance operates as an unconstitutional regulatory

taking, the Court uses standards set forth in Penn Central Transportation Company v. New

York City, 438 U.S. 104 (1978). Under Penn Central, “several factors have particular

significance,” including the “economic impact of the regulation on the claimant and,

particularly, the extent to which the regulation has interfered with distinct investment-

backed expectations.” Penn Central, 438 U.S. at 124. The “character of the governmental

action” is also relevant, “for instance whether it amounts to a physical invasion or instead

merely affects property interests through ‘some public program adjusting the benefits and

burdens of economic life to promote the common good.’” Lingle, 544 U.S. at 539 (quoting

Penn Central, 438 U.S. at 124). Ultimately, the Court must determine whether the

regulatory action is “functionally equivalent to the classic taking in which government

directly appropriates private property or ousts the owner from his domain.” Id. To do so,

the Court “focuses directly upon the severity of the burden that government imposes upon

private property rights.” Id. Thus, “the Penn Central inquiry turns in large part, albeit not

exclusively, upon the magnitude of a regulation’s economic impact and the degree to which

it interferes with legitimate property interests.” Id. at 540.



                                               7
         CASE 0:21-cv-00413-PAM-HB Doc. 53 Filed 04/19/21 Page 8 of 12




       Plaintiffs assert that the ordinance constitutes a regulatory taking under Penn Central

due to its economic impact and because it abrogates their fundamental right to exclude

others from their property. (Pls.’ Supp. Mem. at 21-22.) As with their per se taking

argument, Plaintiffs contend that the ordinance violates their Fifth Amendment rights

because the mandatory screening criteria require landlords to rent to individuals whom they

would otherwise exclude from their properties and because it allows tenants to remain in

the rental unit indefinitely. (Id. at 19.)

       Moreover, Plaintiffs contend that the ordinance interferes with their investment-

backed expectations and “exposes them to significant economic risk.”             (Id. at 22.)

Undoubtedly this ordinance comes at a heavy cost for owners because the screening criteria

mandates, for example, that they rent to tenants with less stable financial situations,

prohibits owners from collecting additional upfront funds to mitigate risk of rent

nonpayment, and permits tenants who are repeatedly late with rent payments to renew their

lease indefinitely. The ordinance forces Plaintiffs to bear society’s burden related to

housing needs. Plaintiffs have shown a probable likelihood of success on the merits of

their regulatory takings claim.

       2.      Substantive Due Process

       Plaintiffs further argue that the ordinance deprives them of the fundamental right to

exclude others from their properties without due process, violating the Fourteenth

Amendment of the United States Constitution and Article 1, Section 7 of the Minnesota

Constitution. Fundamental rights, for purposes of the Due Process Clause, are those rights

“objectively, deeply rooted in this Nation’s history and tradition.”         Washington v.

                                              8
        CASE 0:21-cv-00413-PAM-HB Doc. 53 Filed 04/19/21 Page 9 of 12




Glucksberg, 521 U.S. 702, 721-21 (1997). Indeed, the right to exclude others from one’s

property is fundamental. Kaiser Aetna v. United States, 444 U.S. 164, 179 (1979).

Therefore, Plaintiffs argue that the ordinance must pass strict scrutiny—it must be narrowly

tailored to serve a compelling governmental interest.

       Defendant fails to address Plaintiffs’ argument that the right to exclude others is

fundamental, and instead argues that the right to rent has not been established as

fundamental and thus strict scrutiny does not apply. 2

       As Plaintiffs argue, the ordinance contains no proposition that criminal records of a

certain age, poor credit ratings, or adverse credit histories impedes St. Paul residents from

securing housing that they could otherwise afford. (Pls.’ Supp. Mem. at 27.) The ordinance

thus fails to pass the exacting requirements under a strict-scrutiny analysis.

       Likewise, the ordinance fails to pass the rational-basis test. The ordinance mentions

barriers that contribute to challenges in securing housing, but does not indicate that the

ordinance will accomplish the City’s enunciated objectives. As Plaintiffs highlight, the

author of the study on which the City relied in creating the ordinance stated that it is

unknown whether the study’s findings apply to the wider rental population, not solely

individuals with criminal records residing in group-housing facilities with support services.

(Id. at 28.) Moreover, while the ordinance references racial disparities, that concern is



2
 Defendant compares St. Paul’s ordinance here to the Minneapolis ordinance at issue in
301, 712, 2103 & 3151 LLC v. City of Minneapolis, No. 20cv1904, 2020 WL 6537526, at
*5 (D. Minn. Nov. 6, 2020), but Minneapolis’s ordinance is inapposite. (Def.’s Opp’n
Mem. (Docket No. 47) at 22-23.)

                                              9
          CASE 0:21-cv-00413-PAM-HB Doc. 53 Filed 04/19/21 Page 10 of 12




addressed by the Fair Housing Act, which prohibits race-based housing discrimination.

Plaintiffs have demonstrated a likelihood of success on the merits regarding their

substantive due process claim.

B.     Irreparable Harm

       A court must also consider whether a Plaintiff seeking a preliminary injunction will

suffer irreparable harm absent the injunction. Dataphase, 640 F.2d at 113. Defendant

argues that Plaintiffs fail to show irreparable harm because they filed this this lawsuit on

February 12, 2021, even though the ordinance was enacted in July 2020. (Def.’s Opp’n

Mem. (Docket No. 47) at 2.) Plaintiffs assert that they waited to file suit because the

ordinance states that an “Implementation Task Force” would create rules and an

implementation plan, and Plaintiffs were waiting for such guidance. Id. § 193.13. When

Plaintiffs realized that the Task Force would not offer such guidance before the ordinance

was to take effect on March 1, 2021, they filed this lawsuit. (Pls.’ Reply Mem. (Docket

No. 49) at 11.) Plaintiffs’ timing in filing the lawsuit was reasonable based on the

ordinance’s promise of further instruction.

       Plaintiffs have established the existence of irreparable harm because continued

enforcement of the ordinance is likely to result in ongoing violations of Plaintiffs’

constitutional rights, and “loss of [constitutional] freedoms, for even minimal periods of

time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373

(1976).




                                              10
        CASE 0:21-cv-00413-PAM-HB Doc. 53 Filed 04/19/21 Page 11 of 12




C.     Balance of Equities and the Public Interest

       When the validity of a statute or ordinance is involved, the balance of equities and

public interest do not weigh in the Court’s analysis. See Bank One, Utah v. Guttau, 190

F.3d 844, 847-48 (8th Cir. 1999).

D.     Bond

       A court may issue a preliminary injunction “only if the movant gives security in an

amount that the court considers proper to pay the costs and damages sustained by any party

found to have been wrongfully enjoined or restrained.” Fed. R. Civ. P. 65(c). While

Defendant requested a “substantial” bond, it did not specify an amount or provide any legal

justification for such an amount. (Def.’s Opp’n Mem. at 33.) The Court finds that

Plaintiffs’ request of a $1 security bond is appropriate, because Defendant will not be

harmed by an injunction against an ordinance that is likely to violate citizens’ constitutional

rights. See Fed. R. Civ. P. 65(c).

CONCLUSION

       Accordingly, IT IS HEREBY ORDERED that:

       1.     Plaintiffs’ Motion for a preliminary injunction (Docket No. 27) is

              GRANTED;

       2.     Defendant is ENJOINED from enforcing St. Paul Ord 20-14 § 193 pending

              a trial on the merits of Plaintiffs’ claims; and




                                              11
       CASE 0:21-cv-00413-PAM-HB Doc. 53 Filed 04/19/21 Page 12 of 12




      3.    Under Rule 65(c), to secure the issuance of this injunction, Plaintiffs must

            post a bond in the amount of $1 within five business days of the date of this

            Order.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: Monday, April 19, 2021
                                                      s/ Paul A. Magnuson
                                                      Paul A. Magnuson
                                                      United States District Court Judge




                                          12
